                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                      SOUTHERN DIVISION at LONDON


VADA JEAN THOMAS,                  )
                                   )
     Plaintiff,                    )              Case No.
                                   )          6:18-cv-079-JMH
v.                                 )
                                   )         MEMORANDUM OPINION
                                   )              AND ORDER
NANCY A. BERRYHILL, ACTING         )
COMMISSIONER OF SOCIAL             )
SECURITY                           )
                                   )
     Defendant.

                                  ***

     Plaintiff Vada Jean Thomas brings this matter under 42 U.S.C.

§ 405(g) seeking judicial review of an administrative decision of

the Acting Commissioner of Social Security.         The Court, having

reviewed the record and the cross motions for summary judgment

filed by the parties, will REVERSE and REMAND the Commissioner’s

decision because for further explanation on the ALJ’s finding

related to whether the claimant met the criteria in listing 1.04.

Otherwise, the ALJ’s determination on listing 12.06 is supported

by substantial evidence and Thomas has failed to demonstrate that

she meets the criteria for listing 12.08.

            I.      Standard for Determining Disability

     Under the Social Security Act, a disability is defined as

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which
can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.”     42 U.S.C. § 423(d)(1)(A).      In determining disability, an

Administrative Law Judge (“ALJ”) uses a five-step analysis.                     See

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

Step   One   considers     whether   the   claimant      is   still    performing

substantial     gainful    activity;    Step     Two,    whether   any    of    the

claimant’s    impairments     are    “severe”;    Step    Three,      whether   the

impairments meet or equal a listing in the Listing of Impairments;

Step Four, whether the claimant can still perform past relevant

work; and, if necessary, Step Five, whether significant numbers of

other jobs exist in the national economy which the claimant can

perform.     As to the last step, the burden of proof shifts from the

claimant to the Commissioner.          Id.; see also Preslar v. Sec’y of

Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).

                  II.     Procedural and Factual History

       Thomas filed an application for disability insurance benefits

(DIB) and supplemental security income (SSI) on June 21, 2013,

alleging disability as of March 30, 2010.                [TR 607-16].      Thomas

alleged disability due to major depression, post-traumatic stress

disorder, cervical disc disease, osteoarthritis, short-term memory

loss, and very limited use of her left arm.               [TR 629].      Thomas’s

claim was denied initially and upon review.              [TR 466-69, 531-44].



                                       2
                      A.    Relevant Medical Evidence

        In 2012, Thomas was treated three times at Quantum Healthcare.

[TR 722-31]. Physical examinations at Quantum revealed that Thomas

suffered from back and shoulder pain, decreased range of motion,

difficulty standing up after sitting and squatting, and a depressed

mood.     [Id.].

        In 2013, Thomas was treated at the Little Flower Clinic for

back pain and depression.        [TR 758-63].    An x-ray of Thomas’s back

revealed narrowing of two vertebrae, which suggested that Thomas

suffered from degenerative disc disease.          [TR 747].

        Plaintiff had two consultative exams with Dr. Barry Burchett,

who diagnosed Thomas with chronic back, hip, and shoulder pain,

and potential depression.        [TR 739, 742, 749].     Additionally, Dr.

William Rigby diagnosed Thomas with PTSD, panic disorder, and major

depression.     [TR 750-51, 754-55].

        Moreover, state agency psychologist Laura Cutler, Ph.D.,

found that Thomas could understand, remember, and carry out simple

detailed instructions, could sustain attention for extended two-

hour    segments   for     detailed   tasks,   could   tolerate   occasional

contact with coworkers and supervisors in nonpublic settings, and

could adapt to routine changes as needed. [TR 447]. The assessment

of   state   agency   psychologist     Jermaine   Robertson,      Ph.D.,   was

largely in accord with Dr. Cutler’s assessment.           [TR 486].



                                       3
        Thomas    submitted     two      function    reports      and     a     pain

questionnaire as part of her application for benefits.                    [TR 644-

57, 674-82].      On the questionnaire, Thomas reported daily “sharp,

burning, knifelike” pain in her back, hips, knees, left shoulder,

and neck that began after a car accident in 2005.                     [TR 644-45].

Thomas     reported     difficulty       with     walking,    travel,      regular

housework, and yard work, among other difficulties.                     [TR 646].

Thomas also reported difficulty with using her left arm and

reported that she spent a significant amount of time sitting.                   [TR

647-48].         Thomas’s     second     questionnaire       contained     similar

information      but   emphasized      Thomas’s   mental     health    issues   and

limitations.      [TR 674-82].

        In 2014, state agency physician Dr. Amanda Lange reviewed the

record evidence and concluded that, while Thomas had exertional

and postural limitations, she could occasionally lift and carry up

to twenty pounds, could stand or walk with normal breaks for about

six hours in an eight-hour workday, and could frequently stoop,

kneel, crouch, and crawl.        [TR 483].        Still, Dr. Lange noted that

Thomas was limited in reaching to the left overhead.                   [Id.].

        Moreover, Thomas received additional treatment from Quantum

Healthcare in 2014.         [TR 773, 776, 778, 781, 783].             On February

25, 2014, Thomas reported that her anxiety and depression were

well controlled by using the prescription medication Lexapro.                   [TR

783].     In September 2014, Thomas reported that she slept well at

                                         4
night    and     that   she   was       still        taking   prescription     medication

Lexapro, but that she continued to have some shoulder pain.                          [TR

773].

        In November 2014, Thomas had surgery on her left shoulder to

remove a cyst and for rotator cuff repair.                       [Tr 791-847].     Post-

surgery, Thomas reported that her pain was controlled and that her

depression had improved.                [TR 767].         Still, Thomas reported some

continued left hip pain.                [Id.].

        In 2015, Thomas was assessed by Dr. Robert Hoskins, M.D., and

Dr. Michele Amburgey, Ph.D., related to her disability claim.                        [TR

869-76, 890-95].        Dr. Hoskins reported that Thomas had a somewhat

unsteady gait and had difficulty squatting, sitting, and standing

from the chair in the office. [TR 894]. Additionally, Dr. Hoskins

noted that Thomas had a strong limp after taking a few steps.

[Id.].    As a result of his examination, Dr. Hoskins stated that he

“[could not] think of a job that she could keep given the history.

[Id.].      Similarly,        Dr.       Amburgey’s         assessment   rated    Thomas’s

ability     to     function        as    poor        in    several    areas,    including

understanding and remembering detailed instructions, maintaining

attention and concentration for extended periods, and performing

at a consistent pace, among others.                       [TR 875].

                              B.    Hearing Before ALJ

        After her claims were denied initially and were denied upon

reconsideration, Thomas pursued her claims at an administrative

                                                 5
hearing before ALJ Roger L. Reynolds on September 28, 2015.                [TR

383-411].       Thomas   was    represented    by   an    attorney    at   the

administrative hearing.        At the hearing, Thomas testified that she

had previously worked as a charge nurse.                 [TR 387].     Thomas

testified that she was unable to work beginning in 2010 because

she was experiencing a lot of pain and was having problems with

her memory.   [TR 388].

       Additionally, Thomas testified that she underwent surgeries

on her left shoulder in November 2014 and July 2015.           [TR 390-91].

Thomas explained that the pain in her left shoulder had improved

since her surgeries and that, although she still does not have

much range of motion, she can raise her left arm over her head but

cannot keep it elevated for an extended period.            [TR 393].

       Thomas also testified that she was involved in a serious car

accident in 2005 that resulted in a broken neck and caused lower

back   problems.      [TR   392].     Thomas   explained    that     she   took

prescription medications Robaxin, Neurontin, and Percocet, in

addition to ibuprofen.      [Id.].    Furthermore, Thomas testified that

she had pinched nerves in her hips that could cause her to be

bedridden for three to four days due to back spasms and hip pain

while walking.      [TR 393].       Thomas testified that she had been

treated with steroid injections in her hip that would dull the

pain temporarily but that the last two injections had not relieved

her hip pain.      [Id.].   Additionally, Thomas reported that her C5

                                      6
and C6 vertebrae are pressing on the nerve in her spine, causing

neck pain.      [TR 397].

     Thomas also testified that she had seen a few psychiatrists

and that she took Lexapro daily for depression.                 [TR 393-94].

Thomas   also    discussed   mental   health    issues   at    the   hearing,

explaining that she had attempted to seek counseling for mental

health issues.      [TR 398].   Thomas also reported that she had a

hard time getting along with others, got very nervous in public,

and that sounds increased her anxiety.         [TR 400].   Finally, Thomas

reported that she struggled the last few years she worked with all

the sounds made by health equipment and monitors at her workplace.

[Id.].

     The ALJ also asked Thomas about her daily and personal life.

For instance, Thomas reported that she spends most of her time

sitting in a chair at home reading or thinking.               [TR 401].   She

reported that her children are grown and have families but that

she did have problems socializing with her family at times. [Id.].

Thomas testified that she did not leave her house often but that

she did enjoy camping occasionally.       [TR 402].

     The ALJ agreed to hold the record open for thirty days in

order to review an MRI of Thomas’s hip.           [TR 402-03].       Finally,

Betty Lindsey Hale, a vocational expert, testified at the hearing.

[TR 404].



                                      7
            C.    The ALJ’s Decision and the Present Appeal

       In January 2016, the ALJ issued a written decision in this

matter.    [TR 10-23].       The ALJ concluded that Thomas had severe

physical and mental impairments, including, chronic neck pain, low

back pain, left shoulder pain, degenerative disc disease, hip

bursitis, major depressive disorder, PTSD, and anxiety disorder.

[TR 13].

       Still,    the   ALJ   concluded       that   Thomas   did   not   have   an

impairment or combination of impairments that met or medically

equaled the severity of one of the listed impairments.                   [TR 13-

15].   Additionally, the ALJ concluded that Thomas had the residual

functional capacity (“RFC”) to perform a limited range of light

work, with mental limitations.           [TR 15].      Based on the testimony

of the vocational expert, the ALJ concluded that Thomas could not

perform her past relevant work, but that Thomas could perform three

light, unskilled jobs existing in the national economy.                  [TR 21-

22].   As a result, the ALJ concluded that Thomas was not disabled.

[TR 22].

       Subsequently, Thomas sought review of the ALJ’s decision in

this Court on March 15, 2018.            [DE 2].      The parties have filed

cross motions for summary judgment.            [DE 11; DE 13].     As a result,

this matter has been fully briefed and is ripe for review.




                                         8
                          III.   Standard of Review

        When reviewing the ALJ’s decision, this Court may not “try

the   case   de   novo,    resolve   conflicts        in   evidence,   or   decide

questions of credibility.”        Ulman v. Comm’r of Soc. Sec, 693 F.3d

709, 713 (6th Cir. 2012).        This Court determines only whether the

ALJ’s ruling is supported by substantial evidence and was made

pursuant to proper legal standards.                Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994).                     “Substantial

evidence” is defined as “more than a scintilla of evidence but

less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Id.   The Court is to affirm the decision, provided it is supported

by substantial evidence, even if this Court might have decided the

case differently.       See Her v. Comm’r of Soc. Sec., 203 F.3d 388,

389-90 (6th Cir. 1999).

        Even so, the existence of substantial evidence supporting the

Commissioner’s decision cannot excuse failure of an ALJ to follow

a mandatory regulation that “is intended to confer a procedural

protection” for the claimant.          Wilson v. Comm’r of Soc. Sec., 378

F.3d 541, 543, 546–47 (6th Cir. 2004).                 “To hold otherwise ...

would    afford   the     Commissioner       the   ability   [to]   violate   the

regulation    with   impunity    and     render     the    protections   promised

therein illusory.”        Id. at 546; see also Cole v. Comm’r of Soc.

Sec., 661 F.3d 931, 937 (6th Cir. 2011) (“An ALJ’s failure to

                                         9
follow agency rules and regulations ‘denotes a lack of substantial

evidence, even where the conclusion of the ALJ may be justified

based upon the record.’” (quoting Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 409 (6th Cir. 2009))).

                            IV. Analysis

       Thomas raises two main challenges to the ALJ’s decision in

this appeal.   First, Thomas argues that the ALJ erred in finding

that she did not meet a listed impairment.       Specifically, Thomas

argues that there was substantial evidence to establish that her

back condition was per se disabling under Listing 1.04(A) and 1.04

(C).    Additionally, Thomas contends that there was substantial

evidence to demonstrate that she met Listings 12.06 and 12.08,

which deal with anxiety and personality disorders.     Second, Thomas

argues that the ALJ erred in finding that she had the RFC to

perform a limited range of light work.

                      A.   Additional Evidence

       The Secretary argues that additional evidence submitted by

Thomas after the ALJ’s decision is inapplicable here because most

of the additional evidence was already in the record and some of

the evidence was from 2016 and 2017, after the ALJ’s decision.

[DE 13 at 5, Pg ID 996].      Still, the Court need not determine

whether this evidence is applicable because it does not appear

that Thomas relies on any of this additional information in the

present appeal.

                                 10
              B.   ALJ’s Determination on Listed Impairments

      Thomas argues that the ALJ erred in finding that she did not

meet listings 1.04(A), 1.04(C), 12.06, and 12.08.          [DE 11-1].

These listings are discussed below.

(1)   Listing 1.04 – Disorders of the Spine

      Listing 1.04 provides,

      1.04 Disorders of the spine (e.g., herniated nucleus
      pulposus,   spinal   arachnoiditis,   spinal   stenosis,
      osteoarthritis,   degenerative   disc   disease,   facet
      arthritis, vertebral fracture), resulting in compromise
      of a nerve root (including the cauda equina) or the
      spinal cord. With:

      A. Evidence of nerve root compression characterized by
      neuro-anatomic distribution of pain, limitation of
      motion of the spine, motor loss (atrophy with associated
      muscle weakness or muscle weakness) accompanied by
      sensory or reflex loss and, if there is involvement of
      the lower back, positive straight-leg raising test
      (sitting and supine);

      OR

      . . .

      C.    Lumbar     spinal     stenosis    resulting        in
      pseudoclaudication,    established   by   findings       on
      appropriate medically acceptable imaging, manifested     by
      chronic nonradicular pain and weakness, and resulting    in
      inability to ambulate effectively, as defined            in
      1.00B2b.

20 C.F.R. pt. 404, subpt. P, app. 1, § 1.04 (emphasis in

original).

      At the third step in the sequential analysis, the ALJ stated

that he had “considered the following listings and finds that,

while the claimant’s physical impairments are severe, the[y] do

                                    11
not meet the listings: 1.00, 9.00 and 11.00.”              Fair enough, but

the ALJ devotes the rest of his written decision at step three to

discussion of listings 12.04 and 12.06.             At bottom, the ALJ must

provide some explanation of why he determined that Thomas failed

to meet the criteria in listing 1.04.              Otherwise, this Court is

unable to engage in any meaningful review of the ALJ’s decision.

       Ultimately, this Court is unable to determine if the ALJ’s

decision on listing 1.04 is supported by substantial evidence

because     the   ALJ   cursorily   stated   that   he   did   not   find   that

claimant’s physical impairments met listing 1.00.               In fact, the

ALJ did not even take the time to cite the specific subsections in

listing 1.00 that he claims he considered.            The law requires that

the ALJ provide a discussion of “findings and conclusions, and the

reasons or basis therefor, on all the material issues of fact,

law,   or    discretion    presented    on   the    record.”     5   U.S.C.    §

557(c)(3)(A).       The ALJ must say something more than nothing to

allow this Court to conduct meaningful review of the decision and

findings.     Seeing as the ALJ failed to provide any explanation for

his finding related to listing 1.04, this case will be remanded to

the Social Security Administration to allow the ALJ to conduct a

thorough review of the relevant record evidence and then explain

his findings.




                                       12
(2)   Listing 12.06

      The ALJ also found that the severity of Thomas’s mental

impairments, considered singly and in combination, did not meet

the criteria of listings 12.06.         Listing 12.06 deals with anxiety

and obsessive-compulsive disorders.             20 C.F.R. pt. 404, subpt. P,

app. 1, § 12.06.

      The ALJ’s finding, the Thomas did not meet the criteria for

listing 12.06, is supported by substantial evidence.                 Thomas seems

to argue that she has an anxiety or obsessive-compulsive disorder

that has a marked affect on her daily living, social interaction,

and concentration.       Still, while the ALJ noted that the claimant

has some restrictions in activities or daily living, getting along

with others, and with concentration, there is insufficient record

evidence to demonstrate that Thomas had an anxiety disorder that

had a marked impact on her daily life.            [See TR 14].

      As   the   ALJ   noted,   the   consultative        examiner    engaged   in

conversation with Thomas about her career and work experience and

noted that this social interaction was that of a competent adult.

[Id.].     Furthermore, the ALJ noted that there are no objective

psychological     assessments    reflecting       short    term   memory     loss.

[Id.]. Finally, the ALJ observed that Thomas had not had prolonged

treatment    by    a    psychologist       or    psychiatrist,        much    less

hospitalization for depression or anxiety disorders.                 [Id.].



                                      13
        Simply put, the record evidence does not support a finding

that Thomas had any anxiety related issue that had a marked impact

on    her   life.     Thomas     reported    having    mental    health   issues

associated with childhood trauma and a serious car accident.

Additionally, Thomas reported that she rarely left her home and

that she got nervous in public around crowds.              Still, during past

medical examinations and hearings, Thomas reported that she slept

well, interacted with her family occasionally, went camping, and

could care for herself at home.              As such, Thomas has failed to

demonstrate that she meets the criteria for listing 12.06 and the

ALJ’s    finding    on    listing   12.06    is    supported     by   substantial

evidence.

(3)    Listing 12.08

        For the first time on appeal, Thomas contends that the record

evidence supports a finding that she meets the criteria of listings

12.08.      Of course, the ALJ did not consider listing 12.08 because

it was not raised below.

        Still,   Thomas    has   failed     to    specifically    point   to   any

objective evidence in the record that demonstrates that she meets

the criteria in listing 12.08.

        Listing 12.08 deals with personality and impulse-control

disorders.       To meet the listing, claimants must demonstrate that

they have one or more of the requirements in section A and an

extreme limitation of one or marked limitation of two of the

                                       14
requirements in section B.      20 C.F.R. pt. 404, subpt. P, app. 1,

§ 12.08.

       The record does not demonstrate any evidence that suggests

that Thomas meets the section B criteria.         While Thomas reported

some difficulty in getting along and interacting with others, there

is no apparent evidence that Thomas has an extreme or marked

limitation in interacting with others.         Thomas reported that she

interacts with her family occasionally and her reasons for not

leaving her home seem more related to anxiety than personality

issues.    Additionally, while some evidence in the record suggests

that   Thomas   had   limited   difficulties   with   concentration   and

maintaining pace, these limitations seem related, at least in part,

to Thomas’s physical limitations and pain.        Finally, there is no

definitive evidence to suggest that Thomas had an extreme or marked

limitation in understanding, remembering, or applying information

or in adapting and managing herself.

       In sum, Thomas has failed to explain, much less prove, how

the record evidence demonstrates that she meets the criteria in

listing 12.08.    Thomas failed to raise this argument below and, as

a result, it was not considered by the ALJ.           Still, there is no

apparent objective evidence in the record that demonstrates that

Thomas meets the criteria in listing 12.08.




                                    15
                          C.   RFC Determination

      This Court cannot consider whether the ALJ’s decision on

residual functional capacity is supported by substantial evidence

until the ALJ provides an explanation about the determination made

on listing 1.04.      Here, the Court has found that this case must be

remanded to the Social Security Administration because the ALJ

failed to explain his determination on whether the claimant met

the   criteria   in    listing   1.04.      The   ALJ’s   discussion    and

determination on this point may impact the finding on RFC.             As a

result, the Court will be able to engage in a more thorough and

meaningful review of the ALJ’s RFC determination once the ALJ has

fully explained the impact, if any, of the claimant’s spinal and

back issues.

                               V. Conclusion

      The ALJ’s determination on listing 12.06 is supported by

substantial evidence and Thomas has failed to prove that she meets

the criteria for listing 12.08.          But, having found that the ALJ

failed to adequately provide an explanation for his finding that

Thomas did not meet the criteria in listing 1.04, the Acting

Commissioner’s final decision is REVERSED and this action is

REMANDED   for   administrative    proceedings     consistent   with   this

opinion.   On remand, the ALJ shall consider the record evidence on

claimant’s spinal disorder and the impact, if any, of this evidence



                                    16
on   her   residual   functional     capacity       and   disability    claim

generally.

     Accordingly, it is hereby ORDERED as follows:

     (1)     The decision of the Commissioner is REVERSED, with this

action REMANDED;

     (2)     Plaintiff’s   Motion   for   Summary    Judgment   [DE    11]   is

DENIED;

     (3)     Defendant’s   Motion   for   Summary    Judgment   [DE    13]   is

GRANTED IN PART AND DENIED IN PART; and

     (4)     This matter shall be STRICKEN from the Court’s active

docket.

     This the 29th day of March, 2019.




                                     17
